Warren E. Burger: We’ll hear arguments next in Number 72-77, Norwood against Harrison. Mr. Leventhal, you may proceed.
Melvyn R. Leventhal: Mr. Chief Justice, may it please the Court. Plaintiff’s appellants are black school-age children residing in Tunica County, Mississippi. They filed this lawsuit in October of 1970 and they alleged and subsequently proved that they are attending public schools in Mississippi which were under Court order to desegregate under Alexander and under Green and that despite injunctive orders of the Northern District of Mississippi, the schools remained segregated. They alleged further that the school -- their schools are segregated because there exists the Tunica County Institute of Learning which is a private segregated and segregationist academy located in Tunica County. They alleged further and proved that this segregated Tunica Institute of Learning was under the laws of the State of Mississippi receiving free textbooks. And that this textbook aid to the Private Academy of Tunica County represented unlawful support of racial discrimination and assisted in undermining public school desegregation. They challenged the constitutionality of the Mississippi statute which required the distribution of such textbooks to the private academies of Mississippi. Essentially, our complaint is that the State has a duty to avoid aligning itself with racial discrimination.
Warren E. Burger: What’s the original date of enactment of this textbook statute?
Melvyn R. Leventhal: 1942, Your Honor.
Warren E. Burger: Is it been materially altered since then?
Melvyn R. Leventhal: No, Your Honor, it has not. It was enacted in 1942 and amended insignificantly several times. In 1942, the statute provided aid to elementary school pupils only and subsequently, the statute was extended to provide a textbook aid to high school students.
William J. Brennan, Jr.: What year was that though?
Melvyn R. Leventhal: I believe two years later, Your Honor.
William J. Brennan, Jr.: 1944?
Melvyn R. Leventhal: Yes, sir.
William J. Brennan, Jr.: No amendments since 1954?
Melvyn R. Leventhal: There have been amendments, Your Honor, but our research indicates that they’re not significant amendments. They’re amendments dealing with the administration of the statute. However, along that line, there was a significant change in regulations promulgated in 1970. As pointed out in the Government’s brief amicus curiae, the textbook purchasing board in 1970 in effect, adopted a regulation which made it possible for private segregated academies of Mississippi to receive textbooks directly from the State agency. Prior to 1970, a private academy depended upon a local school district to receive textbooks and under the Emergency School Assistance Act, such public school districts would lose federal money as they continue to provide textbooks to private academies and as a result, the State agency adopted a regulation which permitted, which indeed required that the private academies deal directly with the State textbook agency.
Speaker: (Inaudible)
Warren E. Burger: District council -- they already have it?
Melvyn R. Leventhal: Yes sir. This is a class action and --
William J. Brennan, Jr.: Would it be today?
Melvyn R. Leventhal: -- as a result the perspective of private schools or a perspective of the present state of public and private education in Mississippi is relevant. There is no controversy on this basic point, Your Honors. There exists in the State of Mississippi a network of private racially segregated academies. They operate throughout the State of Mississippi and this system was formed with the purpose and has had the effect of one; undermining public school desegregation; and two, providing white students with an alternative to public school desegregation. All of the academies are racially segregated. All were formed concurrently with the implementation of freedom of choice plans or the implementation of Green or Alexander, decisions of this Court requiring immediate attainment of unitary school systems. All were formed haphazardly without significant planning or resources. I shouldn’t say all on that. Perhaps one or two were formed on the basis of considerable planning, but the overwhelming majority of these academies were formed haphazardly without planning, without significant resources. All of the teachers and students in attendance of these private academies formerly attended or taught in the public school system located adjacent to or in the same vicinity as the private academy. With few exceptions, these academies are all part of a new association called in Mississippi, The Private School Association and with very few exceptions, all are members of a Private Academy Athletic Conference. They’re segregated. They were formed in response to public school desegregation. They undermine public integrated education.
Harry A. Blackmun: Mr. Leventhal, if this aid were withdrawn or outlawed, is it your thought these academies would collapse?
Melvyn R. Leventhal: No, Your Honor. We can only speculate as to what would occur if this textbook aid were withdrawn. We know it couldn’t help the private academies. We know it would be denying them in excess of a half a million dollars in basic inventories and it would be denying them the resources of the State but --
Harry A. Blackmun: What is the aid amount to per pupil?
Melvyn R. Leventhal: It amounts to six dollars per pupil, Your Honor. It amounts to $5000 or $6000 per school.
William H. Rehnquist: Six dollars per pupil per year?
Melvyn R. Leventhal: Yes.
Harry A. Blackmun: And you think this would prompt a pupil to go back into the public school?
Melvyn R. Leventhal: Your Honor, given the finding effect in all of these cases, all of the cases involved in private academies that -- they were formed on the finished financial basis. Given the widespread poverty in the State of Mississippi, it’s not beyond possibility that they will return to public schools if this aid and other aid is withdrawn. Again, its speculative. We have to concede that tuition grants, the withdrawal of tuition grants like the Coffey versus State Educational Finance Commission did not result in the return of white students to public integrated schools.
Lewis F. Powell, Jr.: Did you mention how the aid -- is that other State aid now being provided to these schools?
Melvyn R. Leventhal: Your Honor there is presently pending in the United States District Court for the Northern District of Mississippi a suit to prohibit the State’s -- the State public schools of higher education from permitting the private academies the use of the athletic stadiums of our public colleges and universities. There is of course the availability of various state educational agencies and programs which can be used in the State, in private academies of the State. Basically, however, the textbook aid is the outstanding major provision of aid to the private academies by the State of Mississippi at this time.
Harry A. Blackmun: But what would happen if the aid was withdrawn? Would the parents have to buy the books for the youngsters?
Melvyn R. Leventhal: Yes sir or the schools would have to purchase them.
Harry A. Blackmun: Well, as one who is old enough to remember that I had to buy my own books all the time, I wonder how much fact the six dollars per pupil per year is even in Mississippi?
Melvyn R. Leventhal: Well, Your Honor, if the case is viewed as the provision of six dollars of aid per pupil, it might appear to be de minimis, but since this is a challenge to the provision of State aid, the question is not how much is each child receiving, but how much is the State of Mississippi allocating and distributing to the private schools of the State and it's distributing in excess of a half a million dollars of State money.
Harry A. Blackmun: Well, isn’t it distributing it to the children rather than to the schools?
Melvyn R. Leventhal: Well, we don’t know that that’s relevant in the Fourteenth Amendment context. It’s clear that the books are being selected by the school. They’re being stocked by the schools. Now, theoretically, the aid is going to the student, but practically speaking, the schools are controlling the program.
Harry A. Blackmun: But don’t we have cases here that have upheld the supply of textbook aid to pupils attending parochial school?
Melvyn R. Leventhal: Yes, indeed we do, Your Honor and that’s one of the issues raised by this appeal. Whether the standard for reviewing state support of parochial schools is comparable to the standard for reviewing state support of racially segregated schools and we submit, of course, that the two amendments are substantially different and we can get to that immediately. The Chief Justice in Walz versus Tax Commission and I quote stated that, “an effort to interpret and understand the establishment or religion clauses of the First Amendment requires that we apply constitutional principles so as to serve,” and I quote, “ultimate constitutional objectives as illuminated by history.” In Walz versus Tax Commission, the Court went on to quote Mr. Justice Douglas and said, “When the state encourages religious instruction, it follows the best of our traditions or then respects the religious nature of our people and accommodates the public service to their spiritual needs.” In other words, under the First Amendment when we look at the history of the religion clauses, we find that their objective was not to eliminate any form of State aid for religious instruction. Instead, we find an internal tension or instead as the Court has observed, we walk a tight rope and we balance the establishment clause against the free exercise clause. Recognize that in terms of our history, religion has served an important function and in terms of the religion clauses, we must strike the balance and protect the individual in his right, his First Amendment right to pursue his religious beliefs. When we turn to the Fourteenth Amendment, Your Honor, we find instead a history marked by a commitment to the elimination of State support for racial discrimination. This is the fundamental difference between any approach to aid in the context of the religion clauses and aid in the context of equal protection. We are as a people committed to recognizing the value of religion in American life. At the same time, we are as a people and as a matter of constitutional principle, committed to the elimination of racial discrimination and the support of racial discrimination by the State. So, it is of no help to us in this case to refer as the District Court did to our First Amendment standard. There are again in the words of the Chief Justice, in the Walz versus Tax Commission, ultimate constitutional objective as illuminated by history in the First Amendment which are diametrically opposed to objective as illuminated by history in the context of the Fourteenth Amendment. The failure of the District Court to recognize this represents the basic fundamental error which we bring to this Court. Again, along the same lines, we have since the enactment, the adoption of the Fourteenth Amendment. In our very recent history have civil rights laws enacted by the Congress in 1957, in 1961, in 1964, in 1968 and 1965 and 1968. All of these legislations, all of the decisions of the Court since Cooper versus Aaron, since Brown versus Board of Education stand for the proposition that the constitutional objective as illuminated by history in the Fourteenth Amendment context is the elimination of any state support for racial discrimination. When the State of Mississippi aligns itself by the provision of a half a million dollars to direct subsidy to private academies which discriminate on the basis of race, it has violated this historical -- the Fourteenth Amendment as illuminated by history.
Warren E. Burger: Do you think it makes any difference that the act antedated Brown against The Board of Education by a dozen years or how do you think that bears on the subject?
Melvyn R. Leventhal: Your Honor, we don’t believe that the absence of a specific purpose to discriminate in anomaly undermines our claim or in any way dilutes or attenuates the State’s duty not to align itself with public, with racial discrimination. In fact, when the statute was passed, we had an absolute dual school system in Mississippi, so the issue could never have arisen in 1942. If anything we know that the legislature of Mississippi in 1942 provided textbook aid for segregated academies or for segregated schools, at that time they were public. This was reminiscent of the problem faced in Brown versus Board of Education where we had no legislative history of the Fourteenth Amendment which revealed the intention of Congress with regard to public education. In fact, there was no public education, said the Court in Brown, at the time of the adoption of the Fourteenth Amendment. And given that fact, the Court had to move to other considerations to determine whether there was a violation of equal protection. So, we have a statute passed in 1942 before the problem arose and the question of purpose cannot be pursued in the same way that we would pursue purpose with the specific facts available. In addition to that, the Court --
Warren E. Burger: And do you think it contributed to the maintenance of the dual system any more or less in 1942 than in 1972?
Melvyn R. Leventhal: In 1942, no sir. In 19 -- well, in 1942, we had a dual school system which was lawful. In 1972, we have a dual school system that is unlawful. Now, what is true, Your Honor, in terms of the statute and in terms of the black children of Mississippi and this reminiscent of a woman -- reminiscent of woman in power, It is of no consolation to the black children of Mississippi or the black population of Mississippi that the legislature in 1942 did not intend to promote segregation. The fact is, the effect of the statute is to promote segregation and that promotion of segregation is the gravamen of our complaint. It is of no consolation to the black children that the State does not intend to do something when the evil is there. Now, again on this First Amendment or this religion issue versus the Fourteenth Amendment issue, in Green versus Kennedy, another three-judge District Court was faced with the problem of federal tax exemption benefits to the private academies of Mississippi, the same private academies. I remind the Court that a tax exemption was an indirect benefit to these private academies, there was significantly less support for racial discrimination in Mississippi’s textbook statute. Here we have a direct grant of at least a half a million dollars, or a quarter of a million dollars annually and yet, the three judge District Court affirmed by this Court held that tax exemption is only minimal and remote involvement when compared to the kind of identification in support of religion prohibited by the establishment clause. But the governmental and constitutional interest of avoiding racial discrimination in educational institutions embraces the interest to be -- or precludes even indirect economic benefit to racial discrimination. Again, it’s juxtaposition of the requirements of the religion clauses versus the requirement of the equal protection clause. We are of the clear view that the proper standard for reviewing State support for racially discriminatory educational institutions can be found in Cooper versus Aaron. There, this Court held that State support for racial discrimination through any arrangement, through any management or any fund is violative of equal protection. When the State of Mississippi provides textbook aid and places itself behind the racial discrimination, and in effect or in fact incurred this racial discrimination, it violates Cooper versus Aaron. And our second basic theory is that under the principles of Green versus New Kent County, Virginia, the State has an affirmative duty to promote racially integrated education, that given its support for racial discrimination in the dual school system in the past, it is duty bound today to remove itself entirely from racial discrimination. Indeed, it has a duty to quarantine racial discrimination. Anything less than that would be violative of Green versus New Kent County, Virginia.
Potter Stewart: Mr. Leventhal, your prayer for relief is for a judgment of reversal and a remand of the case with instructions to enter an order enjoining the appellees from distributing textbooks to the private segregated academies of Mississippi. And I notice in your footnote six on page seven of your brief, you set out the fact that there were 202 private schools operating in Mississippi during the 1970-71 school years and you could see that 47 of them, being the Catholic schools and seven others being the special schools, I guess, for handicapped people and so on are not, although private, they’re not segregated?
Melvyn R. Leventhal: That’s correct, Your Honor.
Potter Stewart: That seems to leave about 148 that you claim are segregated but that the -- I gather your brothers on the other side say, “Well, no they’re not. They’re just -- the tuition is high and they happen to be all white, but they’re not segregated schools.” Would it be your thought that with respect to each one of these 148, there had -- there would have to be a separate hearing or what?
Melvyn R. Leventhal: Your Honor, we have conducted -- we -- extensive discovery in this case. We have 104 deposition in -- depositions in evidence. We believe that we’ve already made a record against all 148 academies.
Potter Stewart: One by one or --?
Melvyn R. Leventhal: Yes, Your Honor. Indeed we have and part of the --
Byron R. White: And the fact that the black -- white zone?
Melvyn R. Leventhal: Yes Your Honor.
Byron R. White: Or what?
Melvyn R. Leventhal: Well, that they’re segregate --
Byron R. White: (Voice Overlap) Or just to devise to avoid a seg -- a desegregation order?
Melvyn R. Leventhal: Well, we have --
Byron R. White: Or they are -- they do the -- who would -- they have been on a black person, that’d be applied (Inaudible)
Melvyn R. Leventhal: Your Honor, some have -- some school administrators, private school administrators testified that they had an open enrollment policy.
Potter Stewart: That’s what I thought.
Melvyn R. Leventhal: Yes, Your Honor. They’re a handful of such disputes.
Potter Stewart: But what about (Inaudible)
Melvyn R. Leventhal: Well, we believe that the District Courts concerned and confronted with private academies in Mississippi have already held that all of these academies by segregationist institutions that question of fact.
Warren E. Burger: In this case?
Melvyn R. Leventhal: No, Your Honor in -- well, by implication in this case, the extensive findings of fact were not made in this case, but in other cases, in Coffey I and Coffey II, in Green versus Kennedy.
William H. Rehnquist: And what (Voice Overlap) find in this case with respect to this type of allegation, did it pass on them?
Melvyn R. Leventhal: By implication it did. It found that they are racially segregated and it considered the issue before the Court as framed by the assumption that they were racially segregated and segregationists that is they had a closed admissions policy that blacks would be excluded.
William H. Rehnquist: They’d assumed this for the sake of argument or did it specifically find that?
Melvyn R. Leventhal: It didn’t make that specific finding. It assumed it for the purpose of argument, they held --
Potter Stewart: And held that even on the hypothesis or the assumption that they were segregated, nonetheless, this was a constitutionally valid action on the part of the State. But if we should hold in agreement with you that to the extent they are segregated, it’s not constitutionally valid then wouldn’t it be necessary to look at each school?
Melvyn R. Leventhal: Your Honor, on remand, I believe the District Court could look at each school and find in the record sufficient evidence to show that they were segregationists. Now, this case involved the taking of numerous depositions of private school administrators who had an ample opportunity to intervene and protect their interests. No such private academy intervened.
Potter Stewart: But several of them did say in your pretrial discovery that, “No, we’re not segregated. We’re high priced, but we’re not segregated.”
Melvyn R. Leventhal: Well, that’s correct but at the same time, the evidence showed that they were formed at critical moments in critical school districts and that, they were in fact segregated schools.
Warren E. Burger: Isn’t there are some evidence here about a number, or perhaps a dozen or more Orientals and others in this academy?
Melvyn R. Leventhal: Your Honor, I believe, I’ll give you the exact figure. All students are white except for 15 Chinese. This is what school officials said. This appears at footnote 3 of appendix A of page 1A. All students and all faculty members are white except for 15 Chinese, 16 Orientals, two Indians and two Latin Americans. That’s out of a total of 42,000 children. There’s not a single black child in any of these academies.
Lewis F. Powell, Jr.: Were any of the schools that you’ve listed founded and in operation prior to Brown v. Board of Education?
Melvyn R. Leventhal: One or two. Not prior to Brown. Yes, one or two prior to Brown, Your Honor. Yes.
Lewis F. Powell, Jr.: Right.
Melvyn R. Leventhal: Now, they could’ve been founded prior to Brown and after Green and Alexander expanded their program to accommodate whites who were plain public integrated schools and to the extent that they opened their doors, added facilities, added grades, they would be demonstrating that they’re segregationist and undermining public integrated education and should therefore be subject to an injunctive order prohibiting textbook aid to them.
Lewis F. Powell, Jr.: I know nothing to about Mississippi, but there are some private schools up and down East Coast that are not segregated and never have been.
Melvyn R. Leventhal: Yes, Your Honor, that’s certainly possible. Again, we’re not claiming that all private schools should not receive textbooks. Our claim is that a specific type of private academy should not be receiving that.
Potter Stewart: How would you define that type? One --
Melvyn R. Leventhal: It’s a private school formed for the purpose or having the effect of providing white students with an alternative to public integrated education.
Potter Stewart: Well, that’s true about any private school, isn’t it?
Melvyn R. Leventhal: No, sir. Not necessarily. It would be true of virtually every private school in the State of Mississippi, but I’m referring to the questions raised by Mr. Justice Powell about the East Coast of the United States.
Potter Stewart: Well, let’s assume a private school has been existence for 50 years, that’s very, very high priced and that’s always been all white, but which would welcome, in fact, would welcome and be delighted to have Negro students.
Melvyn R. Leventhal: They wouldn’t be covered, Your Honor. You see, the academy I’m speaking of had substantially expanded its enrollment at key moments and these are -- in other words, an academy formed in 1945 which enrolled 200 pupils and served grades one through four, through the year 1968, Green. And then in 1968, expanded its enrollment to 1000 white students and served grades one through 12 would be a school which was undermining public integrated education.
William H. Rehnquist: But the kind of school Mr. Justice Stewart described if you simply apply your effect test would have the same result. It could exist in Massachusetts and maybe white people in Mississippi who don’t want their kids to go to integrated schools would send -- send their kid up there, knowing that he would not be integrated if you’re up at this particular place in Massachusetts. Now, that meets your effect definition, it seems to me.
Melvyn R. Leventhal: Well, I’m talking about an effect principle which I’m prepared to limit to a formal -- formally de jure school system or State which operated a de jure system of public school, de jure segregated system of public education which subsequently -- subsequent to the integral -- substantial integration of schools experienced a loss, a substantial loss of white pupils who are presently attending the segregated academy.
Warren E. Burger: But if to pursue Justice Stewart’s hypothetical, it would demonstrate that in fact they had an open admissions policy and would accept a Negro who could pay the tuition, would you say that because the effect was deleterious, it falls under this ban?
Melvyn R. Leventhal: Your Honor, we would submit that in the State of Mississippi, an open admissions policy would return the State to freedom of choice. The classic example in the city of Jackson where we have lost 40,000, excuse me, 40% of the white students, we have white citizen's council schools assuming that the white citizens council adopted an open admissions policy and let’s assume further that the very remote possibility that blacks would attend the white citizen’s council school came to pass, we would have the white citizens council still undermining public integrated education.
William H. Rehnquist: Well, you’re saying in effect then that in Mississippi, children have to go to public schools?
Melvyn R. Leventhal: No, Your Honor. I’m saying that if that what --
William H. Rehnquist: That’s what it amounts to, isn’t it?
Melvyn R. Leventhal: I’m saying that if they want to go to private schools, they ought to do so without State’s support.(Voice Overlap)
Warren E. Burger: We will resume at this point in the morning, counsel.